              Case 1:20-cv-03377-DLF Document 44 Filed 03/10/21 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

ALABAMA ASSOCIATION OF
REALTORS®, et al.,

                  Plaintiffs,
             v.                                             No. 1:20-cv-03377-DLF

UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES, et al.,

                   Defendants.



                          NOTICE OF SUPPLEMENTAL AUTHORITY

         Plaintiffs respectfully notify the Court that on March 10, 2021, a district court in the Northern

District of Ohio entered the attached opinion declaring that the CDC Eviction Moratorium at issue

in this case exceeds the CDC’s statutory authority under Section 361 of the Public Health Service Act,

42 U.S.C. § 264(a). See Ex. A, Opinion and Order, Dkt. 54, Skyworks, Ltd. et al. v. Centers for Disease

Control and Prevention, et al., No. 5:20-cv-02407-JPC (N.D. Ohio Mar. 10, 2021). The Skyworks court

also held that the Consolidated Appropriations Act of 2021, Pub. L. No. 116-260, div. N, tit. V, § 502,

134 Stat. 1182, 2097 (2020), “does not amount to a ratification” of the CDC’s Eviction Moratorium

and “does not change the Court’s conclusion that the agency’s action exceeds its statutory authority.”

Id. at 28.
         Case 1:20-cv-03377-DLF Document 44 Filed 03/10/21 Page 2 of 2



Dated: March 10, 2021                Respectfully submitted,



                                     s/ Brett A. Shumate
                                     Brett A. Shumate (D.C. Bar No. 974673)
                                     Charlotte H. Taylor (D.C. Bar No. 1024658)
                                     Megan Lacy Owen (D.C. Bar No. 1007688)
                                        (pro hac vice)
                                     Stephen J. Kenny (D.C. Bar No. 1027711)
                                     JONES DAY
                                     51 Louisiana Avenue, N.W.
                                     Washington, D.C. 20001
                                     Telephone: (202) 879-3939
                                     Facsimile: (202) 626-1700

                                     Autumn Hamit Patterson
                                        (Texas Bar No. 24092947)
                                        (pro hac vice)
                                     JONES DAY
                                     2727 N. Harwood St.
                                     Dallas, Texas 75201
                                     Telephone: (214) 220-3939
                                     Facsimile: (214) 969-5100

                                     Counsel for Plaintiffs




                                       2
